DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 10/26/2022 without traverse of Group I, claims 1-12 for further examination. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/26/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claims 4-7, 9-10 & 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 4, line 1 recites “the evaporation mask”, however “at least n evaporation masks” is previously recited and referenced in claims 1 & 3, thus unclear whether they are the same evaporation mask or there’s antecedent basis. For examination purposes, examiner is interpreting “the evaporation mask” as “the at least n evaporation masks”. To correct this problem, amend claim 4 to recite “the at least n evaporation masks”.
	As regards to claim 5, lines 3, 4-5, 5 & 6 recites “the evaporation mask”, however “at least n evaporation masks” is previously recited and referenced in claims 1 & 3-4, thus unclear whether they are the same evaporation mask or there’s antecedent basis. For examination purposes, examiner is interpreting “the evaporation mask” as “the at least n evaporation masks”. To correct this problem, amend claim 5 to recite “the at least n evaporation masks”.
As regards to claim 5, line 6 recites “the evaporation hole”, however “a plurality of evaporation holes” is previously recited and referenced in lines 2-3, thus unclear whether they are the same evaporation holes or there’s antecedent basis. For examination purposes, examiner is interpreting “the evaporation hole” as “the plurality of evaporation holes”. To correct this problem, amend claim 5 to recite “the plurality of evaporation holes”.
Claim 6 is rejected at least based on dependency from claim 4.
As regards to	 claim 7, line 1 recites the limitation “the tensile force”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the tensile force” as “the same tensile force” recited in claims 3-4. To correct this problem, amend line 1 to recite “the same tensile force”.
	As regards to claim 9, line 1 recites “the evaporation mask”, however “at least n evaporation masks” is previously recited and referenced in claims 1 & 3, thus unclear whether they are the same evaporation mask or there’s antecedent basis. For examination purposes, examiner is interpreting “the evaporation mask” as “the at least n evaporation masks”. To correct this problem, amend claim 9 to recite “the at least n evaporation masks”.
As regards to claim 10, line 5 recites “the opening area”, however “a plurality of opening areas” is previously recited and referenced in lines 3-4, thus unclear whether they are the same the opening area or there’s antecedent basis. For examination purposes, examiner is interpreting “the opening area” as “the plurality of opening areas”. To correct this problem, amend claim 10 to recite “the plurality of opening areas”.
As regards to claim 12, lines 2, 3, 4, 5 & 6 recites “the evaporation mask”, however “at least n evaporation masks” is previously recited and referenced in claims 1 & 3-4, thus unclear whether they are the same evaporation mask or there’s antecedent basis. For examination purposes, examiner is interpreting “the evaporation mask” as “the at least n evaporation masks”. To correct this problem, amend claim 5 to recite “the at least n evaporation masks”.
As regards to claim 12, line 6 recites “the evaporation hole”, however “a plurality of evaporation holes” is previously recited and referenced in lines 2-3, thus unclear whether they are the same evaporation holes or there’s antecedent basis. For examination purposes, examiner is interpreting “the evaporation hole” as “the plurality of evaporation holes”. To correct this problem, amend claim 12 to recite “the plurality of evaporation holes”.
As regards to claim 12, line 14 recites “the opening area”, however “a plurality of opening areas” is previously recited and referenced in lines 3-4, thus unclear whether they are the same the opening area or there’s antecedent basis. For examination purposes, examiner is interpreting “the opening area” as “the plurality of opening areas”. To correct this problem, amend claim 10 to recite “the plurality of opening areas”.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-6 & 9-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Matsueda et al. (US 2019/0131589 A1) hereinafter Matsueda.
	As regards to claim 1, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), comprising at least n evaporation masks 503, n being an integer greater than 2, wherein the at least n evaporation masks 503 have a same width (see fig 3A & [0067]-[0074]) and the at least n evaporation masks 503 respectively correspond to n types of display panels with different sizes (see fig 3B-18), the width (see fig 3A & [0067]-[0074]) matching the n types of display panels with different sizes (see fig 3B-18) ([0003]-[0008]; [0068]-[0074]; [0076]-[0077]; [0122]-[0123]; [0127]; [0139]-[0148]; [0159]-[0164]; [0175]-[0180]; [0191]-[0192]; [0203]; [0213]; fig 3A-18; clm 5-9).
As regards to claim 2, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), wherein the width (see fig 3A & [0067]-[0074]) is greater than a width (see fig 3A & [0067]-[0074]) of any one of the n types of display panels with different sizes (see fig 3B-18) ([0003]-[0008]; [0068]-[0074]; [0076]-[0077]; [0122]-[0123]; [0127]; [0139]-[0148]; [0159]-[0164]; [0175]-[0180]; [0191]-[0192]; [0203]; [0213]; fig 3A-18; clm 5-9).
As regards to claim 3, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), wherein the at least n evaporation masks 503 are subjected to a same tensile force ([0069]-[0070]; [0073]-[0074]; [0077]; [0142]; fig 3A; clm 9).
As regards to claim 4, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), wherein the at least n evaporation masks 503 comprises a mask region 532, widths (see fig 3A & [0067]-[0074]) of the mask regions 532 of the at least n evaporation masks 503 being configured to cause the at least n evaporation masks 503 to be subjected to the same tensile force ([0003]-[0008]; [0068]-[0074]; [0076]-[0077]; [0122]-[0123]; [0127]; [0139]-[0148]; [0159]-[0164]; [0175]-[0180]; [0191]-[0192]; [0203]; [0213]; fig 3A-18; clm 5-9).
As regards to claim 5, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), wherein the mask region 532 is provided with a plurality of evaporation holes 541, wherein a density (see fig 3A-18) of the evaporation holes 541 in the mask region 532 of the at least n evaporation masks 503 is equal to a density (see fig 3A-18) of sub-pixels of a display panel corresponding to the at least n evaporation masks 503, each of the evaporation holes 541 of the at least n evaporation masks 503 is configured to manufacture a sub-pixel of the display panel corresponding to the at least n evaporation masks 503, and a size of the evaporation hole is equal to a size of a corresponding sub-pixel among the sub-pixels (abs; [0008]; [0040]-[0042]; [0045]-[0049]; [0059]-[0114]; [0115]-[0125]; [0127]-[0155]; [0159]-[0180]; [0191]-[0192]; [0203]; [0213]; fig 3A-18).
As regards to claim 6, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), wherein n=4 ([0069]-[0077]; fig 3A-3B).
As regards to claim 9, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), wherein the at least n evaporation masks 503 is a fine metal mask ([0006]; ([0060]-[0061]; [0066]-[0079]; fig 3A-3B).
As regards to claim 10, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), further comprising a foothold mask 501, wherein the at least n evaporation masks 503 are disposed on a same layer, and the at least n evaporation masks 503 and the foothold mask 501 are bonded layers; the foothold mask 501 comprises a plurality of opening areas respectively corresponding to mask regions 532 of the at least n evaporation masks 503; and a shape and a size of the plurality of opening areas match those of a corresponding mask region 532 among the mask regions 532 ([0003]-[0008]; [0068]-[0074]; [0076]-[0077]; [0122]-[0123]; [0127]; [0139]-[0148]; [0159]-[0164]; [0175]-[0180]; [0191]-[0192]; [0203]; [0213]; fig 3A-18; clm 5-9).
As regards to claim 11, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), further comprising a mask frame module 500, wherein the foothold mask 501 and the at least n evaporation masks 503 are disposed on the mask frame module 500 ([0067]-[0074]; [0076]-[0077]; fig 3A-3B).
As regards to claim 12, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), wherein the at least n evaporation masks 503 comprises a mask region 532 provided with a plurality of evaporation holes 541, wherein a density (see fig 3A-18) of the evaporation holes 541 in the mask region 532 of the at least n evaporation masks 503 is equal to a density (see fig 3A-18) of sub-pixels of a display panel corresponding to the at least n evaporation masks 503, each of the evaporation holes 541 of the at least n evaporation masks 503 is configured to manufacture a sub-pixel of the display panel corresponding to the at least n evaporation masks 503, a size of the plurality of evaporation holes 541 is equal to a size of a corresponding sub-pixel among the sub-pixels, and widths (see fig 3A & [0067]-[0074]) of the mask regions 532 of the at least n evaporation masks 503 are configured to cause the at least n evaporation masks 503 to be subjected to a same tensile force; and the mask assembly further comprises a foothold mask 501 and a mask frame module 500 that are disposed on the mask frame module 500; the at least n evaporation masks 503 are disposed on a same layer, and the at least n evaporation masks 503 and the foothold mask 501 are bonded layers; wherein the foothold mask 501 comprises a plurality of opening areas respectively corresponding to mask regions 532 of the at least n evaporation masks 503, a shape and a size of the plurality of opening areas matching those of a corresponding mask region 532 among the mask regions 532 (abs; [0008]; [0040]-[0042]; [0045]-[0049]; [0059]-[0114]; [0115]-[0125]; [0127]-[0155]; [0159]-[0180]; [0191]-[0192]; [0203]; [0213]; fig 3A-18; clm 5-9).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda as applied to claim 6 above. 
As regards to claims 7-8, Matsueda discloses a mask assembly (abs; fig 1-18; clm 5), wherein the tensile force of each of the at least n evaporation masks 503 can be measured in N, and the width (see fig 3A & [0067]-[0074])s of the mask regions 532 of the evaporation masks 503 corresponding to the n types of display panels with different sizes (see fig 3B-18) can be measured in mm ([0003]-[0008]; [0068]-[0074]; [0076]-[0077]; [0122]-[0123]; [0127]; [0139]-[0148]; [0159]-[0164]; [0175]-[0180]; [0191]-[0192]; [0203]; [0213]; fig 3A-18; clm 5-9), however Matsueda does not disclose 5.8 N, 73.77 mm, 72.50 mm, 72.90 mm, and 72.35 mm respectively or ranges from 73.77 mm to 74.27 mm.
Although Matsueda does not explicitly disclose the claimed tensile force and widths, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Matsueda to have the tensile force and widths recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the tensile force and widths (relative dimensions/units) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions/units of the tensile force and widths.
Where the only difference between the prior art and the claims is a recitation of relative dimensions/units of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jethro M. Pence/
Primary Examiner
Art Unit 1717